—In an action for a divorce and ancillary relief, the defendant wife appeals (1) from an order of the Supreme Court, Orange County (Owen, J.), dated April 20, 1994, which directed that a Family Court order entered March 22, 1994, concerning child support would be continued in any subsequent divorce action, and (2) as limited by her brief, from so much of a judgment of the same court entered June 16, 1994, as, inter alia, continued the Family Court’s order entered March 22, 1994, and ordered that any issues regarding child support be referred to the Family Court.
Ordered that the appeals are dismissed, without costs or disbursements.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). In addition, in light of our determination in the companion case (see, Matter of Staffanell v Staffanell, 220 AD2d 751 [decided herewith]), and as conceded by the appellant, the issues raised on appeal are academic. Miller, J. P., Thompson, Joy and Krausman, JJ., concur.